The motion is referred to the court that rendered the decision on the appeal. Present — Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ. Motion for reargument granted and on reargument the decision of this court dated June 29, 1936 [ante, p. 773], is modified by striking therefrom the words “ on condition that the defendant continue to pay ten dollars a week on the amount in arrears as provided in the Pennsylvania garnishee execution,” and inserting in the place thereof, the words “ on condition that the defendant continue to pay at least ten dollars a week on the amount in arrears,” and it appearing that the defendant failed to pay any alimony for the months of May and June, 1936, by adding thereto a further condition “ that before the defendant have leave to apply to continue such reduction, he shall make payment of ten dollars per week and ten dollars per week to apply on the arrears during those months.” The order dated June 29, 1936, is resettled accordingly. Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur.